Citation Nr: 1604930	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to June 20, 2012, and to a rating in excess of 20 percent thereafter. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to June 20, 2012, and to a rating in excess of 20 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied an increased rating in excess of 20 percent for diabetes mellitus and granted service connection for hypertension, assigning a 10 percent rating effective November 7, 2007.  The February 2008 decision also granted service connection for peripheral neuropathy of the lower extremities and assigned noncompensable ratings effective March 2, 2007.  The RO subsequently increased the initial ratings for peripheral neuropathy to 10 percent each, and in May 2013, the RO again increased the ratings to 20 percent each, effective June 20, 2012.     

The Veteran appeared at a Board hearing in January 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In July 2014, the Board remanded the case for further development, including updating the Veteran's treatment records, inviting the Veteran to submit additional evidence, and affording him contemporaneous VA examinations to assess the current severity of his disabilities.  A review of the record reflects that there has been substantial compliance with the Board's July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since January 24, 2006.  The current appeal stems from a March 2007 increased rating claim, with a one-year lookback period dating to March 2, 2006.  Therefore, as the benefit has already been granted in full for the entire period on appeal, the issue of entitlement to a TDIU need not be addressed further.       


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's diabetes mellitus has not required regulation of activities during the appeal period.  

2.  Prior to June 20, 2012, right lower extremity peripheral neuropathy did not exceed impairment consistent with mild incomplete paralysis of the sciatic nerve. 

3.  Prior to June 20, 2012, left lower extremity peripheral neuropathy did not exceed impairment consistent with mild incomplete paralysis of the sciatic nerve.

4.  Since June 20, 2012, right lower extremity peripheral neuropathy has not exceeded impairment consistent with moderate incomplete paralysis of the sciatic nerve.

5.  Since June 20, 2012, left lower extremity peripheral neuropathy has not exceeded impairment consistent with moderate incomplete paralysis of the sciatic nerve.

6.  During the period on appeal, the Veteran's hypertension has been manifested by diastolic blood pressure readings predominantly below 110 and systolic blood pressure readings predominantly below 200, as well as by the use of medication to treat the condition. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).  

2.  Prior to June 20, 2012, the criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015). 
 
3.  Prior to June 20, 2012, the criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).

4.  Since June 20, 2012, the criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015). 
 
5.  Since June 20, 2012, the criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Regarding the increased rating claim for diabetes mellitus, a May 2007 letter satisfied the duty to notify provisions.  Regarding the claims for peripheral neuropathy and hypertension, the appeal as to those issues arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with pertinent VA examinations in November 2007, May 2010, June 2012 (with clarifying addendum opinion provided in May 2013), and October 2014.  The reports of examination and addendum opinion are adequate because they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In January 2014, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.
  
Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Moreover, the Board remanded the case in July 2014 based, in large part, upon the hearing testimony in order to ensure that all necessary development was completed and that all additional, favorable evidence was sought before the appeal was adjudicated.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 
 
As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to adjudicate the appeal. 

Increased Rating Claims - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 
 
Increased Rating - Diabetes Mellitus

Historically, an April 2005 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, effective May 13, 2003.  The instant claim for an increased rating was received on March 2, 2007. 

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating when insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note (1) following DC 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under DC 7913. 

What distinguishes the schedular criteria for the current (i.e. 20 percent) rating for diabetes from those for the next higher (i.e. 40 percent) rating is that, in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, DC 7913 (defining term within criteria for a 100 percent rating).  The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

The Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  The evidence shows that during the appeal period, the Veteran's diabetes mellitus did not require regulation (avoidance) of activities.  A May 2010 VA examination report reflects that the Veteran's diabetes was treated by hypoglycemic medicine.  According to a May 2013 VA addendum opinion that clarified the June 2012 VA examination report findings, the Veteran did not require regulation of activities to manage his diabetes.  The most recent, October 2014 VA examination report reflects that the Veteran's diabetes mellitus is treated by prescribed oral hypoglycemic agents and prescribed insulin.  The examiner determined that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past twelve months.  Progressive unintentional weight loss attributable to diabetes was also not shown.

While a November 2007 VA examination report included a comment that the Veteran should avoid strenuous activities to prevent hypoglycemic reaction, each of the three subsequent VA examination reports and/or addenda specifically determined that regulation of activities was not required for management of the Veteran's diabetes.  Likewise, none of the Veteran's VA treatment records or private treatment records indicates the need for regulation of activities to treat his diabetes.  Indeed, instead of restricting activities, his VA treatment records encourage exercise and a healthy diet.  See, e.g., April 2012 and January 2015 VA treatment notes recommending diet and exercise; September 2014 VA treatment note reviewing the Veteran's exercise plan.  

Accordingly, the preponderance of the evidence shows that the manifestations of the Veteran's diabetes mellitus did not satisfy the criteria for the next higher (i.e. 40 percent) rating during the appeal period.  See 38 C.F.R. § 4.7.  Consequently, a higher rating is not warranted. 

Further, the record does not reflect any additional, separately compensable complications of diabetes not already rated.  Peripheral neuropathy of the lower extremities is addressed below, and the loss of use of a creative organ for erectile dysfunction is already separately rated under special monthly compensation pursuant to 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350(a).  Symptomatology associated with those disabilities therefore cannot be considered in assigning an evaluation for the Veteran's diabetes mellitus under DC 7913.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Onychomycosis is currently included in the Veteran's rating for diabetes mellitus under DC 7913, and the evidence of record shows that this skin condition is not separately compensable under 38 C.F.R. § 4.118.  See, e.g., June 2012 VA skin examination report.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's diabetes mellitus, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Initial Ratings - Peripheral Neuropathy, Lower Extremities

The Veteran's peripheral neuropathy of the lower extremities is assigned separate, 10 percent ratings from the beginning of the appeal period (i.e. effective March 2, 2007), and is assigned separate, 20 percent ratings effective June 20, 2012.  

The Veteran's peripheral neuropathy of the lower extremities is rated under DC 8520 (for incomplete paralysis of the sciatic nerve related to his diabetes).  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

According to a November 2007 VA examination report, decreased sensation was reported bilaterally in the Veteran's lower extremities.  On examination, there was decreased sensation shown in the feet and lateral thighs bilaterally, though motor strength was normal and there was no evidence of muscle atrophy, fasciculation or fibrillation.  Diminished to absent deep tendon reflexes were noted in the lower extremities.  

A May 2010 VA examination report reflects that the Veteran experienced tingling and numbness in the lower extremities, as well as pain, anesthesia and weakness.  Neurologic examination revealed that coordination and motor function were within normal limits, though there was abnormal sensory function bilaterally.  No motor dysfunction was shown.  Peripheral pulses were normal, and reflexes of the knees and ankles were also noted to be normal.      

A June 2012 VA examination report notes moderate constant pain in the bilateral lower extremities and moderate numbness in the bilateral lower extremities.  Muscle strength testing was normal, and all deep tendon reflexes were normal.  According to a May 2013 VA addendum opinion that clarified the June 2012 VA examination report findings, the Veteran had moderate sensory peripheral neuropathy involving the sciatic nerve in both lower extremities.  

The most recent, October 2014 VA examination report reflects the following symptoms present on examination: mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  Based on neurologic and sensory testing, the examiner concluded that there was mild incomplete paralysis of the sciatic nerve on both sides.    

For the initial period of the appeal (i.e. prior to June 20, 2012), the preponderance of the evidence shows that ratings higher than 10 percent are not warranted for peripheral neuropathy of the lower extremities.  The 10-percent ratings already in effect encompass the reported symptoms of tingling, numbness, pain, anesthesia and weakness in the lower extremities, as expressed in the two pertinent VA examination reports.  While sensation was diminished, these examination reports also noted motor function and muscle strength testing to be within normal limits, with no evidence of muscle atrophy.  

While the November 2007 VA examination report noted diminished to absent deep tendon reflexes in the lower extremities, three subsequent VA examination reports found the Veteran's reflexes to be normal.  The Veteran's VA and private treatment records do not provide any additional findings regarding the severity of his peripheral neuropathy of the lower extremities.  As such, the Board finds that the isolated finding of diminished to absent deep tendon reflexes noted in the November 2007 examination report is an aberration that is contradicted by the other medical evidence of record, including three subsequent VA examinations that provided more detailed and thorough testing.  Thus, the Board finds that the preponderance of the evidence shows that initial ratings higher than 10 percent for peripheral neuropathy of the lower extremities are not warranted. 

For the period of the appeal dating since June 20, 2012, the evidence shows that the currently-assigned 20 percent ratings are appropriate, and that higher ratings are not warranted.  Beginning with the June 2012 VA peripheral nerves examination report, the Veteran's condition was first characterized as being manifested by "moderate" incomplete paralysis, which corresponds to the 20 percent rating under DC 8520.  Neither the Veteran's treatment records nor the pertinent VA examination reports during this period characterize the Veteran's incomplete paralysis of the sciatic nerve as "moderately severe," to support the next higher (i.e. 40 percent) rating.  By contrast, the most recent VA examination report from October 2014 characterized the incomplete paralysis of the sciatic nerve as mild, which corresponds to a lower, 10 percent rating under DC 8520.            

As a result of the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the 10 percent disability ratings currently assigned for the lower extremities prior to June 20, 2012, and more nearly approximates the criteria for the 20 percent ratings currently assigned since that time.  The evidence preponderates against a finding that higher ratings are warranted during either stage of the appeal period.  

Initial Rating - Hypertension

The Veteran's hypertension is rated under DC 7101 (i.e. hypertensive vascular disease) and is currently assigned a 10 percent disability rating. 

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Higher ratings are available for more significant manifestations.     

In order to warrant a 20 percent disability rating, the evidence must demonstrate diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.

The evidence of record includes numerous blood pressure readings taken during the pendency of the Veteran's appeal, all of which fall well short of the measurements required for a 20 percent rating.  An exhaustive list detailing all of the Veteran's blood pressure readings since 2008 would be too lengthy to reproduce in this decision; however, below is a representative sampling from VA and private treatment records spanning the period under consideration.  The Veteran's hypertension has been manifested by blood pressure readings of the following, in mm/Hg: 140/90 sitting, 140/92 standing, 138/86 lying down in November 2007 (VA examination report), 120/80 in March 2008 (private treatment note),  122/74 in September 2011 (VA treatment note), 122/78 in December 2011 (VA treatment note), 130/79 in April 2012 (VA treatment note), 132/80 in June 2012 (VA treatment note), 126/88 in June 2012 (VA hypertension examination report), 132/86 in December 2014 (VA treatment note), 134/78 in January 2015 (VA treatment note), 137/73 in April 2015 (private treatment note), 126/70 in April 2015 (private treatment note), 134/82 in June 2015 (private treatment note), 128/80 in June 2015 (private treatment note), 158/89 in June 2015 (VA treatment note), 131/95 in June 2015 (VA treatment note). 

According to the October 2014 VA examination report, the Veteran was currently taking hydroxyzine and losartan to treat his hypertension.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominately 100 or more.  The three blood pressure readings taken during the course of the examination were 147/89, 149/89, and 135/88.

The Veteran's treatment records show that he takes medication to treat his hypertension.  However, the evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Accordingly, the criteria for the next higher (i.e. 20 percent) disability rating under DC 7101 have not been met.

The Board has considered whether a staged rating is warranted, but finds that at no time did the Veteran's hypertension meet the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for assigning staged ratings.  See Fenderson, supra. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the evidence does not demonstrate anything unique or unusual about the Veteran's diabetes mellitus, peripheral neuropathy of the lower extremities, or hypertension.  The rating criteria contemplate the specific symptoms directly associated with these disabilities.  The Veteran's diabetes mellitus is characterized by the need for insulin, an oral hypoglycemic agent, and a restricted diet.  These symptoms directly correspond to the 20 percent rating already in effect under DC 7913.  His peripheral neuropathy of the lower extremities is manifested by tingling, numbness, pain, anesthesia and weakness in the lower extremities.  Diagnostic Code 8520 provides broad classifications of mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, which is the nerve affected in the Veteran's case.  These broad classifications encompass the Veteran's reported symptoms and the VA examination report findings.  The Veteran's erectile dysfunction associated with his diabetes is already being compensated through special monthly compensation, and his onychomycosis is included in the rating for diabetes mellitus under DC 7913 as the evidence shows that this skin condition is not separately compensable.  See DC 7913, Note (1).  The Veteran's hypertension is manifested by the need for medication and heightened blood pressure readings.  Diagnostic Code 7101 specifically contemplates the use of medication to control blood pressure, and classifies the severity of the condition based on the degree of heightened systolic and diastolic blood pressure readings.  In short, all of the Veteran's symptoms are contemplated by the rating criteria already in effect.            

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  The rating criteria are adequate to evaluate the Veteran's disabilities, and referral for consideration of an extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.

Prior to June 20, 2012, an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.  

Prior to June 20, 2012, an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  

Since June 20, 2012, a rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.  

Since June 20, 2012, a rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.  

An initial disability rating in excess of 10 percent for hypertension is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


